DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first arm" in line 6 and “the second arm” in line 8.  There is insufficient antecedent basis for these limitations in the claim.  Claims 18-20 are rejected as dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk (U.S. 2019/0320575) in view of Roszman (U.S. 2016/0374257) and Dietrich, Sr. (U.S. 5,862,763).
Regarding claim 1, Kowalchuk discloses (Fig. 3) a single disk fertilizer opener movable in a working direction for opening a trench in soil, comprising: a frame support (78, 84); a cutting disk (88) for forming the trench, the cutting disk coupled to an axle (90) and configured to rotate about the axle; a first arm (76) including a first end and a second end, the first end being pivotally coupled to the frame support and the second end being pivotally coupled to the axle; a second arm (74) including a first end and a second end, the first end being pivotally coupled to the frame support at a location spaced from the first end of the first arm; a bracket (80) coupled to the axle and the second end of the second arm; a boot (rear section of scraper 130, see below) coupled to the bracket; and a scraper (front section of scraper 130) coupled to the boot ([0034]); wherein, as the first and second arms pivot relative to the frame support, the boot remains positioned substantially perpendicular to the working direction (as would naturally occur due to the first and second arm forming a parallel linkage).
Kowalchuk does not disclose that the scraper is removable from the boot.  However, Roszman discloses (Fig. 6) a scraper (disposed against the side of disk 90) which is bolted to a rigid linking structure, which is itself bolted to a bracket of a row unit.  Roszman teaches the replacement of high wear items such as disk scrapers ([0006], lines 10-12).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the scraper of Kowalchuk removable from the boot.  Doing so would allow for replacement of the scraper after wear.  It has been held that making two components separable is obvious if there is any considerable reason to do so.  In re Dulberg, 129 USPQ 348, 349.  Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Kowalchuk does not disclose that the second end of the first arm is pivotally coupled to the axle at the axle.  However, Dietrich, Sr. discloses (Fig. 1) a similar fertilizer opener, comprising: a frame support (1); a cutting disk (37) for forming a trench, the cutting disk coupled to an axle (19); a first arm (4) including a first end and a second end, the first end being pivotally coupled to the frame support and the second end being pivotally coupled to the axle at the axle; and a second arm (17) including a first end and a second end, the first end being pivotally coupled to the frame support at a location spaced from the first end of the first arm.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the parallel linkage structure of Kowalchuk with that of Dietrich, Sr.  One having ordinary skill in the art would readily appreciate that the two structures are essentially equivalent, and that so long as the linkage remained parallel, the fertilizer opener would remain vertical and function as desired, and such a substitution would produce no unexpected results.

    PNG
    media_image1.png
    285
    247
    media_image1.png
    Greyscale

Regarding claim 2, Kowalchuk further discloses (Fig. 3) that the first and second arms are pivotable about the frame support between a raised position and a lowered position ([0029], lines 16-20), the boot being positioned substantially perpendicular to the working direction in the raised position, the lowered position, and any position therebetween (as would naturally occur due to the first and second arm forming a parallel linkage).
Regarding claim 3, Kowalchuk further discloses (Fig. 3) that the first and second arms are substantially parallel to one another.
Regarding claim 4, Kowalchuk further discloses (Fig. 3) a fertilizer tube (64, 140; [0002], lines 1-4) coupled to the bracket and disposed substantially perpendicular to the working direction at each pivotal position of the first and second arms (as would naturally occur due to the first and second arm forming a parallel linkage).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk in view of Roszman and Dietrich, Sr. as applied to claim 1 above, and further in view of Arksey (2018/0288930).

Kowalchuk in view of Roszman and Dietrich, Sr. discloses the elements of claim 1 as described above, but does not specify that the cutting disk is disposed at an angle to the working direction.
However, Arksey discloses (Fig. 1-8) a single disk opener wherein a cutting disk (12) is disposed at an angle relative to a working direction ([0068], lines 8-12).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose the cutting disk of Kowalchuk at an angle relative to the working direction as taught by Arksey.  As is commonly known in the art, this would allow the disk of Kowalchuk to further separate soil to form a wide enough furrow to deposit fertilizer.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk in view of Dietrich, Sr.
Regarding claim 17, Kowalchuk discloses (Fig. 3) a single disk fertilizer opener assembly for opening a trench in soil, comprising: a frame support (78, 84); at least two arms (76, 74) comprising a first arm and a second arm pivotally coupled to the frame support, the first arm (76) pivotally coupled to the axle; a bracket (80) coupled to the second arm (74); and a boot (rear section of 130) coupled to the bracket; wherein the at least two arms are pivotable between a raised position and a lowered position ([0029], lines 16-20), the boot being disposed substantially perpendicular to the working direction in the raised position, the lowered position, and any position therebetween (as would naturally occur due to the first and second arm forming a parallel linkage).
Kowalchuk does not disclose that the first arm is pivotally coupled to the axle at the axle.  However, Dietrich, Sr. discloses (Fig. 1) a similar fertilizer opener, comprising a frame support (1); a cutting disk (37) rotatably coupled to an axle (19); at least two arms comprising a first arm (4) and a second arm (17) pivotally coupled to the frame support, the first arm pivotally coupled to the axle at the axle.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the parallel linkage structure of Kowalchuk with that of Dietrich, Sr.  One having ordinary skill in the art would readily appreciate that the two structures are essentially equivalent, and that so long as the linkage remained parallel, the fertilizer opener would remain vertical and function as desired, and such a substitution would produce no unexpected results.
Regarding claim 18, Kowalchuk further discloses (Fig. 3) that the second arm is substantially parallel to the first arm.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk in view of Dietrich, Sr. as applied to claim 17 above, and further in view of Pfitzner (WO 2014/117210).
Kowalchuk in view of Dietrich, Sr. discloses the elements of claim 17 as described above, but does not specify that the cutting disk is disposed at an angle to the working direction.
However, Pfitzner discloses (Fig. 17-24) a single disk fertilizer opener assembly wherein a cutting disk (190, 590) is disposed at an angle relative to a working direction.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose the cutting disk of Kowalchuk at an angle relative to the working direction as taught by Pfitzner.  As is commonly known in the art, this would allow the disk of Kowalchuk to further separate soil to form a wide enough furrow to deposit fertilizer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk in view of Dietrich, Sr. as applied to claim 17 above, and further in view of Pfitzner and Levy (U.S. 2018/125000).  
Kowalchuk in view of Dietrich, Sr. discloses the elements of claim 17 as described above, but does not disclose a wing disposed on the boot.
However, Pfitzner discloses (Fig. 17-24) a single disk fertilizer opener assembly comprising a wing (254, 554) removably coupled to a bottom portion of a boot (430, 530), wherein the wing comprises a body having a leading edge and a trailing edge, a first lateral wing portion and a second lateral wing portion; wherein, the first and second lateral wing portions are substantially planar and comprise a plurality of edges that taper outwardly from front to rear.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to couple a wing to the boot of Kowalchuk as taught by Pfitzner in order to cut shelf areas into the side of the furrow to enable separate placement of agricultural products as may be desired (Pfitzner; [0055]-[0056]).
Kowalchuk in view of Dietrich, Sr. and Pfitzner does not teach that the wing is angled.
However, Levy discloses (Fig. 27) a ground-engaging implement wherein a wing (2730) comprises a leading edge and a trailing edge, the leading edge being located lower than the trailing edge when coupled to the boot.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the wing of Pfitzner in this way, since Levy teaches that this arrangement helps supplement the downforce required by ground-engaging implements ([0129], lines 22-26).

Allowable Subject Matter
Claims 6-10 and 12-15 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671